DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 11/18/2021 is acknowledged. Claims 1-20 remain pending and are the claims addressed below. The objection previously set forth in the 08/18/2021 Office action has been overcome and is therefore withdrawn. 

Claim Interpretation
Claims 1-12 and 18-20 are directed towards an apparatus (i.e., device for building stationary structures and a system). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8: there is insufficient antecedent basis for the recitation “the building material” in line 4 of the claim. Claim 8 depends from claim 1, which does not include a building material; therefore, it is not clear what material is being referred to in the claim. For the purposes of art rejections, "the building material" recited in claim 8 is being interpreted to be equivalent to the concrete source introduced in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOSSCHER et al. (US 2009/0066100; of record) in view of LEFKOWITZ et al. (US 5,440,476; of record) and further in view of JANG et al. (US 2003/0236588).
As to claim 1: BOSSCHER discloses a cable robot system ([0008]), which is illustrated in FIG. 11 being used to build a structure (FIG. 11 – cable robot system 200, structure 258); thus, BOSSCHER reads on the claimed device for building stationary structures on a work surface. 
Moreover, as depicted in annotated FIG. 10 from BOSSCHER’s disclosure below, it is clear BOSSCHER reads on the claimed device comprising a scaffold, which is arranged around the work surface, wherein a working head is provided, which with help of multiple control cables is held on the scaffold and is arranged above the work surface. Annotated FIG. 10 below also illustrates BOSSCHER reading on the claimed upper control cables are provided, which run above the working head from the scaffold; lower control cables are provided, which run below the working head from the scaffold. 

    PNG
    media_image1.png
    570
    684
    media_image1.png
    Greyscale

Additionally, BOSSCHER discloses the adjustable cables are adapted to be adjustably extended and retracted in a coordinated fashion to maneuver the end-effector platform (i.e., working head) such that an adjustable cable spans from the corresponding vertical support member to the end-effector platform ([0009]) reading on the claimed all control cables are extendable out of the scaffold and retractable to the scaffold, in order to change a position of the working head. 
Furthermore, BOSSCHER discloses the cables being routed through pulleys to motors that actuate or adjust the lengths of the cables ([0073]), where a controller is in operative communication with each motor to provide coordinated control and the controller maneuvering the end-effector platform (i.e., working head) in response to controls and control algorithms (i.e., control data) ([0052]). Hence, BOSSCHER reads on the claimed control unit being provided, which is connected with actuators for the extending and retracting of the upper control cables and the lower control cables, and is 
BOSSCHER discloses cables 220, 222, 224 being routed through pulleys 232, 234, 236 to motors 238, 240, 242 that actuate or adjust the lengths of the cables ([0073]; FIG. 10). In the annotated version of FIG. 10 from BOSSCHER’s disclosure presented above, it is clear the pulleys and motors that actuate the cables are in each corner point of the lower part of the scaffold. The main difference between the claimed invention and BOSSCHER is that the motor 242 for each upper cable in BOSSCHER is arranged on each of the lower corner points of the scaffold, whereas motor 242 should be arranged on the upper corner points of the scaffold where the pulley 236 resides in order to meet the claim. Thus, BOSSCHER fails to explicitly disclose the claimed wherein one of the actuators is positioned at each corner point of the scaffold, and wherein the control data is modified based on a comparison of data received from a sensor monitoring construction progress to a Building Information Modelling (BIM) database. 
However, LEFKOWITZ teaches a system that can effectively position a work point, so that a working machine can perform a given function (column 2, lines 4-6). LEFKOWITZ further teaches positioning devices (i.e., actuators) being arranged to allow plane-to plane movement of the work point so that multi-plane tasks can be performed (column 6, lines 7-9). LEFKOWITZ states that multi-plane structures are accommodated by deploying three or more positioning devices (i.e., actuators) in select locations; such that in FIG. 4, four positioning devices 27-30 (i.e., actuators), each comprising a motor and reeving system, may be deployed in the top four corners (i.e., each corner point) of a room having 
As discussed above, BOSSCHER discloses the claimed invention except for the rearrangement of the actuators for the upper cables being arranged in the upper corner points of the scaffold. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the four positioning devices deployed in the top four corners taught by LEFKOWITZ into BOSSCHER, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the actuators for the upper cables such that they are located in each of the upper corner points of the scaffold, as LEFKOWITZ recognizes doing so to be advantageous as this configuration allows for the controlled take-up and release of the cables such that the work point is moved through the three-dimensional space defined by the wall, enabling the positioning of the work point within that space (column 7, lines 1-5). Additionally, LEFKOWTIZ teaches the positioning devices arranged in the corners being beneficial as it allows for the positioning devices to pivot horizontally and vertically about a point that passes through the centerline of its corresponding cable (column 7, lines 6-10). See MPEP § 2144.04(VI)(C).
BOSSCHER discloses the cables being routed through pulleys to motors that actuate or adjust the lengths of the cables ([0073]), where a controller is in operative communication with each motor to provide coordinated control and the controller maneuvering the end-effector platform (i.e., working head) in response to controls and control algorithms (i.e., control data) ([0052]). Though, BOSSCHER modified thus far, fails to disclose the claimed control data is modified based on a comparison of data received from a sensor monitoring construction progress to a Building Information Modelling (BIM) database. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor means to measure the dimensions of the growing object taught by JANG into BOSSCHER modified thus far. JANG recognizes doing so to be advantageous as the sensor means approach is called “adaptive layer slicing” and results in more accurate final dimensions of the fabricated object because the actual thickness of a sequence of stacked layers may be different from the simple sum of the intended thicknesses of the individual layers ([0102]). 
As to claim 2: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed number of upper control cables corresponding to the number of lower control cables, wherein corresponding pairs of upper and lower control cables extend over one another, and/or wherein at least three upper control cables and/or at least three lower control cables and/or at least 
As to claim 3: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER discloses the cables being routed through pulleys to motors that actuate or adjust the lengths of the cables ([0073]; FIG. 10) reading on the claimed each of the multiple control cables being assigned a distinct actuator and/or each actuator including a drive motor and/or a guide wheel for each of the multiple control cables.
As to claim 5: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed scaffold continuously surrounding the work surface, or consists of scaffolding elements discontinuously distributed around the work surface, and/or wherein the scaffold is mounted or configured height adjustably (see annotated FIG. 10 above).
As to claim 6: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed concrete from the concrete source is a building material source (see the rejection of claim 1 above). 
As to claim 7: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER further discloses the claimed working head including a lifting device for prefabricated components, the lifting device including a gripping device and/or a suction device ([0058] - crane).
As to claim 8: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER, modified thus far, further discloses the claimed control unit configured to automatically or semi-automatically actuate the actuators via the control data to thereby change the position of the working head and/or building material output via the nozzle and/or a lifting device, where the building material is concrete from the concrete source, based on control information from a control file, wherein the control file includes a BIM file from the BIM database or CAD file, and wherein the sensor monitoring the construction progress is one of a plurality of sensors, and wherein the control data is modified based on 
As to claim 9: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER discloses the claimed system comprising a device for building stationary structures on a work surface, the device comprising a scaffold, which is arranged around the work surface (see the rejection of claim 1); and an external computing unit and/or a detection unit arranged on the device or externally, and/or a crane (see BOSSCHER [0052] and [0058]; see JANG [0102]), wherein a working head is held on the scaffold and is arranged above the work surface via multiple control cables, the multiple control cables including upper control cables and lower control cables (see the rejection of claim 1), wherein the upper control cables run above the working head from the scaffold, wherein the lower control cables run below the working head from the scaffold, wherein the upper control cables and the lower control cables are extendable out of the scaffold and retractable to the scaffold in order to change a position of the working head, and wherein a control unit is connected with the actuators for the extending and retracting of the upper control cables and the lower control cables, the control unit being configured with control data to actuate the actuators to change the position of the working head, the working head holding a nozzle, wherein the nozzle is communicated with a concrete source via a line (see the rejection of claim 1).
As discussed above in the rejection of claim 1, BOSSCHER discloses cables 220, 222, 224 being routed through pulleys 232, 234, 236 to motors 238, 240, 242 that actuate or adjust the lengths of the cables ([0073]; FIG. 10). In the annotated version of FIG. 10 from BOSSCHER’s disclosure presented above, it is clear the pulleys and motors that actuate the cables are in each corner point of the lower part of the scaffold positioned below the working head. The main difference between the claimed invention and BOSSCHER is that the motor 242 for each upper cable in BOSSCHER is arranged on each of the lower corner points of the scaffold below the working head, whereas motor 242 should be arranged 
However, LEFKOWITZ teaches a system that can effectively position a work point, so that a working machine can perform a given function (column 2, lines 4-6). LEFKOWITZ further teaches positioning devices (i.e., actuators) being arranged to allow plane-to plane movement of the work point so that multi-plane tasks can be performed (column 6, lines 7-9). LEFKOWITZ states that multi-plane structures are accommodated by deploying three or more positioning devices (i.e., actuators) in select locations; such that in FIG. 4, four positioning devices 27-30 (i.e., actuators), each comprising a motor and reeving system, may be deployed in the top four corners (i.e., each corner point) of a room having four walls (i.e., scaffold), where one of cables 31-34 are fed through the reeving system of each positioning device with each cable supporting load 35 (column 6, line 62 – column 7, line 1; FIG. 4).
BOSSCHER discloses the claimed invention except for the rearrangement of the actuators for the upper cables being arranged in the upper corner points of the scaffold, positioned above the working head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the four positioning devices deployed in the top four corners taught by LEFKOWITZ into BOSSCHER, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the actuators for the upper cables such that they are located in each of the upper corner points of the scaffold and positioned above the working head, as LEFKOWITZ recognizes doing so to be advantageous as this configuration allows for the controlled take-up and release of the cables such that the work point is moved through the three-dimensional space defined by the wall, 
BOSSCHER discloses the cables being routed through pulleys to motors that actuate or adjust the lengths of the cables ([0073]), where a controller is in operative communication with each motor to provide coordinated control and the controller maneuvering the end-effector platform (i.e., working head) in response to controls and control algorithms (i.e., control data) ([0052]). Though, BOSSCHER modified thus far, fails to disclose the claimed control data is modified based on a comparison of data received from a sensor monitoring construction progress to a Building Information Modelling (BIM) database. 
However, JANG teaches building a complex-geometry composite object point-by-point and layer-by-layer by dispensing a towpreg at a controlled rate from a dispensing head (nozzle) onto a base member of a preceding layer already deposited on this base member in a predetermined sequence (i.e., control data) to form a multiple layer object ([0021]; [0080]; [0081]). JANG further teaches drive motors provided to selectively move the base member and dispensing head relative to each other in a predetermined pattern ([0023]; [0080]; [0081]); such mechanical movements achieved through programmed signals inputted to the drive motors for the base member and the dispensing head from a computer or controller-supported by a computer-aided design/computer-aided manufacturing system (i.e., a Building Information Modelling (BIM) database) ([0024]; [0080]; [0081]). JANG teaches using sensor means to periodically measure the dimensions of the growing object as new layers are formed (i.e., sensor monitoring construction progress), and to use the acquired data to help on the determination of where each new logical layer of the object should be, and possibly what the curvature 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor means to measure the dimensions of the growing object taught by JANG into BOSSCHER modified thus far. JANG recognizes doing so to be advantageous as the sensor means approach is called “adaptive layer slicing” and results in more accurate final dimensions of the fabricated object because the actual thickness of a sequence of stacked layers may be different from the simple sum of the intended thicknesses of the individual layers ([0102]). 
As to claim 10: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER, modified thus far, further discloses the claimed sensor is communicatively coupled with the external computing unit (see the rejection of claim 10 above; see JANG [0080], [0081], [0102]), and the device and the external computing unit and/or the detection and/or the crane each comprising a communications unit for a reciprocal or unilateral data transmission (see BOSSCHER [0052] and [0058]; see JANG [0080], [0081], [0102]); see the rejection of claim 9 above).
As to claim 11: BOSSCHER, LEFKOWITZ, and JANG remain as applied above. BOSSCHER, modified thus far, reads on the claimed detection unit configured to recognize structures on the work surface and to transmit information about the appearance of the structure to the control unit or the external computing unit, wherein the detection unit includes the sensor monitoring construction progress, and wherein the control data is modified to compensate for a deviation from a target (see the rejection of claim 9 above; see JANG [0080], [0081], [0102]). 
As to claim 12: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed sensor being coupled to the crane (see the rejection of claim 9 above). 
As to claim 18: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed number of upper control cables corresponding to the number of lower control cables, 
As to claim 19: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed upper control cables and lower control cables being fixedly anchored into the working head (see the rejection of claim 1; the rejection of claim 9; and annotated FIG. 10 above).
As to claim 20: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed upper control cables include at least three upper control cables and/or wherein the lower control cables includes at least three lower control cables (see the rejection of claim 1; the rejection of claim 9; and annotated FIG. 10 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BOSSCHER et al. (US 2009/0066100; of record) in view of LEFKOWITZ et al. (US 5,440,476; of record) and further in view of JANG et al. (US 2003/0236588) and SOUK (US 2014/0069222; of record). BOSSCHER, LEFKOWITZ, and JANG teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 4: BOSSCHER, LEFKOWITZ, and JANG remain as applied above and therefore read on the claimed wherein the actuators each include a drive motor (see the rejection of claim 1 above; see [0073] and FIG. 10 from BOSSCHER). BOSSCHER, modified thus far, fails to explicitly disclose the claimed control cable including a power line and/or data line. However, SOUK teaches an arrangement structure for an umbilical member such as a cable and/or air tube used in a parallel link robot ([0002]). SOUK further teaches means for positioning a movable part having an end effector in three-dimensions, a delta-type parallel link robot ([0004]). Moreover, SOUK teaches a power cable for driving for driving an actuator being part of the structural arrangement ([0027]; FIG. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to use a power cable as part of the structural arrangement as taught by SOUK . 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over BOSSCHER et al. (US 2009/0066100; of record) in view JANG et al. (US 2003/0236588).
As to claim 13: BOSSCHER discloses a method for the automated or semi-automated building of stationary structures on a work surface using a device or a system (claim 21; FIG. 11 – cable robot system 200, structure 258; [0008]). BOSSCHER further discloses the end-effector platform (i.e., working head) including extrusion tools for performing CC, and concrete being pumped from an external storage tank to an end-effector (i.e., nozzle) on the end effector platform via a flexible hose (i.e., line) ([0076]). BOSSCHER defines the CC process in paragraph [0006], which involves depositing strips/beads of material (typically a thick concrete/paste type material) using an extrusion process. 
Seeing as the broadest reasonable interpretation of the term “sprayable” is “to disperse (a liquid, for example) in a mass or jet of droplets, particles or small pieces.” ("Sprayable." thefreedictionary.com, The Free Dictionary, n.d. Web. 19 January 2021), and recognizing that shotcrete is simply concrete conveyed through a hose and projected at a high velocity onto a surface, it can be concluded that BOSSCHER reads on the claimed method comprising: spraying a sprayable building material via a line onto the work surface or onto existing structures on the work surface out of a nozzle held or arranged on a working head, wherein the sprayable building material is shotcrete. 
Moreover, BOSSCHER discloses the cables being routed through pulleys to motors that actuate or adjust the lengths of the cables ([0073]), where a controller (i.e., control unit) is in operative communication with each motor to provide coordinated control and the controller maneuvering the end-effector platform (i.e., working head) in response to controls and control algorithms (i.e., control 
BOSSCHER discloses a controller is in operative communication with each motor to provide coordinated control and the controller maneuvering the end-effector platform (i.e., working head) in response to controls and control algorithms (i.e., control data) ([0052]). Though, BOSSCHER fails to disclose the claimed control data is modified based on a comparison of data received from a sensor monitoring construction progress to a Building Information Modelling (BIM) database. 
However, JANG teaches building a complex-geometry composite object point-by-point and layer-by-layer by dispensing a towpreg at a controlled rate from a dispensing head (nozzle) onto a base member of a preceding layer already deposited on this base member in a predetermined sequence (i.e., control data) to form a multiple layer object ([0021]; [0080]; [0081]). JANG further teaches drive motors provided to selectively move the base member and dispensing head relative to each other in a predetermined pattern ([0023]; [0080]; [0081]); such mechanical movements achieved through programmed signals inputted to the drive motors for the base member and the dispensing head from a computer or controller-supported by a computer-aided design/computer-aided manufacturing system (i.e., a Building Information Modelling (BIM) database) ([0024]; [0080]; [0081]). JANG teaches using sensor means to periodically measure the dimensions of the growing object as new layers are formed (i.e., sensor monitoring construction progress), and to use the acquired data to help on the determination of where each new logical layer of the object should be, and possibly what the curvature and thickness of each new layer should be (i.e., control data is modified based on a comparison of data received from a sensor monitoring construction progress) ([0102]; FIG. 12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor means to measure the dimensions of the growing 
As to claim 14: BOSSCHER and JANG remain as applied above. BOSSCHER, modified by JANG, further teach the claimed control data being modified responsive to detecting a deviation from a target based on the comparison wherein the modification of the control data compensates for the deviation (see the rejection of claim 13; see JANG [0080], [0081], [0102], FIG. 12). 
As to claim 15: BOSSCHER and JANG remain as applied above. BOSSCHER, modified by JANG, further read on the claimed control data being used to actuate movement of the working head and the output of the sprayable building material and/or the transport of prefabricated components onto the work surface or on the work surface, and wherein the control data is based on information from a control file ([0052]; see JANG [0080], [0081], [0102], FIG. 12).
As to claim 16: BOSSCHER and JANG remain as applied above. BOSSCHER further reads on the claimed device comprising a scaffold (annotated FIG. 10 below), which is arranged around the work surface (see annotated FIG. 10 above), wherein the system comprises the device and an external computing unit, and/or a detection unit arranged on the device or externally, and/or a crane ([0052]; [0058]), wherein a working head is held on the scaffold and is arranged above the work surface via the control cables (see annotated FIG. 10 above), wherein the control cables include upper control cables and lower control cables, wherein the upper control cables run above the working head from the scaffold, wherein the lower control cables run below the working head from the scaffold (see annotated FIG. 10 above), wherein the upper control cables and the lower control cables are extendable out of the scaffold and retractable to the scaffold in order to change a position of the working head ([0008]), wherein a control unit is connected with actuators for the extending and retracting of the upper control 
As to claim 17: BOSSCHER and JANG remain as applied above and therefore read on the claimed recognizing structures on the work surface via the detection unit, and transmitting information about an appearance of the structures from the detection unit to the control unit or the external computing unit (see the rejection of claim 9 above; see JANG [0080], [0081], [0102], FIG. 12).

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference (see JANG as applied in the rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743